OFFICE OF THE AlTORNEY                     GENERAL OF           TEXAS
                                             AUITIN




Iionorable   sob0 IL          Wlor
chhr     suprrlror




                                 Annotated Tox

            ~0 hme            rour letter
oploion    rith    rrf*renco        to Ar
Terar Cirll       Statut46.          titer
our   oplnloawith r8rOrsnOe t
                                                                 ad la the rlrrt
                                                                latlng to an6
                                                                iOn with ,b4tiO66
                                                            Statute, or i6 the
                                                           ouo   aa   to   lntall6atr


                                                        t of tb, 8tatut.ohrroin-
                                                      0 ourtaiLthe production or
                                                 t rorth in .%OtiO66    r6r, “b’,
                                                 tat4    15 wart8 a5 a 66tter or

                                Conaiioion haye tha powr to
                                        a the
                         on or wllr dsrorlbed la Ssotlonr
                      * and "en Ol the Statute, ii 6UOh OUrtail-
           ia neormary to pretent warts 88 prodded in other
      Statutes of t&ir'Stats?
            l
            ?hb'd.       '-'~,~OU have RtlSr@l%bBeOtiOn (6) Or '&e&tiOSi
      Tw6 In the      arr~iaitlve,   then ploam mIti@rr whether or not
      the Iangiilatu$e        had the        pow4r    to   64    drolare     and   ~~0~164.
ROD. John I. Taylor, hga       2



           ” Fhrth.   Do46 the Statute prohlblt the ComI~slon
       from reotLng      the produotion or well8 of depth4 and
       haying th4 produohg   eapaoltlea as ret forth in Seotlons
       .ar *b”, “o”, "d- and "0" only wh4n ouch wall5 would be
       da&ad    or rerult In 1048 or produotion ultimately r4ooT4r-
       able or oau54 premetur4 abandonment  of  IMUJ, iI the wll
       or ~411~s dally produotlon wre lrtIflaIally curtell4d?

           8 Fifth. Should lt be htld br Jour Department that
       iutlom9b      Is not Inralld beoau54 ot any enblgulty In
       the language 6446, then I8 ma4 Intalld for any other
       r4a5on?
           *Sixth. Should it be held that Articl4 6049b 16 a
       yalldTfa5tt4, then la a flndlng by the Railroad Commission
       or Texar of iaato whloh brings a well with any of the
       4la54ltIoatlons or a mar&ml   wll final, concluslre and
       blndlng upon the Court67
              '84T4nth.      It Artlolo 6049b I8 a rslid     Statute, aan
       the Rm              C~mmlrslon In a proratlon ord4r rlx th4 dally
       allowabls oi any pumping or ilowing ~411 haring a potential
       oapaoltr greater than that ot R marginal ~411, undsr            your
       dot4mLnatIon or ths meaning or marglaal ~116, bolos the
       unount allowsd ror a smrglnal wll ot eWlar               depth?
                                                                    .
                            Ii the lanyPg4 us46 In the Statute to th4
                               ~mbrglnal wsll' as U64d     h4reIr m45ns a
       puaplag all well oapablr, undsr norm6lamr46trlated operatlng
        aondltlona, or produolnc~rubh dally pumtltiss of 011 ae
       her4Io #t out a6 would k d6mag4d, or result in 6 loss or
        the produotIOo u~tlmet4ly rcroorerabla         or aaase the pmmature
                                    it it8 dall. production wre artlfl-
       **$%%&4~i6                   nOt 60 Imb&6Ou6 whrn u44d 16 4Om44-
       tion with the rekt        at the Statute 60 as to invalidate -4
       16 it8       4ntlr4ty, th4n plaa5e ady164 what, in your opinion,
       ir the Qr4OlM nmanlng OS the l~guage quoted?-
                ...
               SO zk%3    haTO  your suppbmental   request    of January 15,
1Oa,     in which YOU ark ths following question:

             flmne.   Doe5 the Sailroad COil3lB16iiO6 Or T4X66 h4Y8 the
       &Ow4r=4r       Art1014 6049b. Rerised Clril Statut46 of the
       State of Texae, to art~rldall~ ourtail the production or
       a pu5tpIngwellharicg a producing oapaolty or more than 80
       bun16      p4r day  66d produolng irOa hOrizOna iand at 6 depth
       between    8,000 and 4,000 -et,,  b414w 820barrels per day a5
       84t   forth in Seotlon *bi? or tb4 abom’rehrrca      to Artiale?*
fiO& John E. Taylor, P4g4 3


         s6r0re  8tatl6g our anewer   to your qu44tlon5,                                  w
b8116ra that It 801 be halpful t.06et out brletly the                                     legl6-
latlte hI5tOry Of the ~YargIMl W411 Statute,’ and the                                     depart-
mental pnd JodIaJal  4OC6truOtlon  whloh it haa r4OeiWd                                   up to
thlr time.
             The &!argInalX411 Statute   n8 first laaotrd aa Seaat.
a11      Ho. 339, AOt8, 4gnQ I*gI61atW4, B4gular sb64iOA,   Chapter 58,
Page     98, which beoams 4rreOtiT4   April 16, 19Sl. Ths oaptlon of
thi6     at&&e   read8 aa follasr
               'An   Act
                       to derln4 mrglnal wellr) drolarlng   it to
       4OA6titUt4   wa6te to lrtlfIoI6lly rcrtrlot the nor&
       proauotlon thsrefmm; dIr4otlng that no rub or order or
       the Bailroad    COarmi58ionor other eonrtituted lrgal authority
       6h5l1  bs mtued     requirifag th4 r46triotioa of the production
       or arry marglaal w4lll 64olarlng    ea.ohprwlrlon lnd4pendent
       ot each other provlrloni and 64oluIng a6 emerg4aoy.w
               The fIrrt two seotlonm of Senate                        Bill pi'o.
                                                                                337       mad       aa
rOilOn     :


            “SECTIOP   1. Th4 term Wuglnal Roll* a8 u84d herein
       meaaa a pumping oil well produoW      such dally quantities
       or 011 a6 hueln    set ovat a5 would be damaged, or r46ult    IA
       a 1066 ot thr production ultlnatoly reoworablr, or oau66
       the premature 6banbonment of -8,      ii it8 daily prOdUOtiOn
       wre  artI?loIally ourtaIled. The rOllOwlng 648orlb46 ~118
       shall be besad *Yarginal Eellr* in thl8 Stat4:
             "(a) Any puaplng 011 wll wlthln th16 State baring a
       dally produotloa  of tea barr418 or 1488, araraged wu     the
       preoeding thirty 0066OOUtiT4  day6, producing  rr00 a depth
       or 8000 r44t or 14588
            O(b) Any pumping 011 well rithla this State aring a
       dally production or treaty barr418 or 1485, aTua6sd owr
       the praordlng thirty oon8eoutIv4 days, produaing from a
       horleon deeper than 2000 r4et and 1486 in depth than 2WO
       r44tt

                 -(o) &iy paaplcg oil wll la thl6 State haying a dally
       production oi forty b6rr418 or 1456, averaged mar the
       preordiag      thirty ooaeeoutits dayr, produolng fmx~ a horizon
       deeper than 5500 feet.

               "SEC. I!. TO 6rwi0i6iiy        ourtall th4 production 0r
       any  Qarglnal   .mll*    below    the marginal litit a# 8et out
       abow prior to it8 ultImt4 DlW@Q& and abandonment i6
       hereby~#rol6zwI     t&be    waute,   and a0 rule or order of the
       Ballroad cOiMIi6dOC-nor             94x88,      or      other      constituted lee&al
       -_-LC_-*L-      -Le..   c_   --*   aa-1   -,,..a-,..-           u-,-*a.*rr    r*       ,kr
                                                                       199



Hon.    John   IE.Taylor, Fag0 4


         6eOtiOA s Or 8eMt0 till KO. ssv deolared laoh pro-
Tinion Or the rtatuts        _.. of eaoh other provision
                      iAd4Qendsrit
                    _-._
and deolar4d the leglrlatlT4 latent to have p6884d la o h
prwisioa l~epeadeatly of all other prori5loa8. SectIon 4
was an emergenay olau54, whIah r4ad a8 ~OilOUEt

            *six. 4. The raat thatth4r4    I8 no law derlnlxig
       a Wugiml    Eell* aQd none whloh pnreata the utlrIolal
       ourtmltient 0s the produotlon 0r 866l1 pomPiIl&jW0116, the
       artltlelal restrlatlon of whloh would oauso their damage,
       a Mallor ultisato reoorery of 011 thererromand th6ir
       premattu% abandonment, oreates an lnugonoy and an impera-
       tive public B4o468ity ZeqUiriAg that the COAEtitUtlOAal
       Rule which r4quir48 bills to be road on three sereral day5
       be 5uspende6, and such Rule is horoby 8u8p4n606, and that
       this kot taks 0rr0ct iron and arter lta QR65Rge, and it
       18 60 eaaoted.*

          PLtt4r    the parrsagsor the Marginal W411 Statute, th4
L4glslature 4~aoteU Bourn Bill Ro. ed, Ads,       42ad Legi6latur0,
First called session; Ch4ptrr      86, P4go 46, whioh beoam   orrro-
tin Augurt l.2,lOS1, acd ao8t of vhloh 18 now mbraoed la
hrtloh   60490 of VBrAOA'EAnnotated T4X48 cl~ll.     Statutes.
Section 16 of thi6 statute (now Seotioa lb oi titlale 60490
or V4rnon*r      Annotated Taxa* CiTil Statate6) cOAtRIA6 the
r0ii0dg      provl6lon wlth rstereaa4 to Sh4 Marginal xell Statut4r
            %othl.ry in thl5 Act Oontained 6h611 BOditf or 4haAg6
       in any ray th4 terms and Q~OTIE~OAE or S666t6 Bill-Ro. 399,
       pa6846 by th4 Forty-seoond L0gf8lRtUr0 Rt it6 r0gtIlar
       S~E~~OA, oomrao~lyluiovo06 the Eargllul %a11 Bill.*
         Sub6equcrntly,the L8girlatUro eaaated &mate Biu
NO. 1, Rot6, Fousth Called S486iOA, Forty-84ooad ~giEhtUr4,
Chapter S, 4ff0OtiT0 t?OremberlSe,L982. 64OtiOA le Of thi#
statute oontalaad the follming prori~onr

            “. . . aad this Act Shall AOt be con&rued t0 top481
       or modify S4Aate Bill So. 337, pa6606 by the forty-84aoAd
       Legislature, at its Regular Sdllbion,known a6 the Kugiaal
       3411 BIl1.r
         On january 1.7,193?1,the Attorney fJ4A4ral*sDC+pUtmeAf
con5trucd the plargIAe.l
                       ~411 Statute ln a~ opinion  written by
Assistant Attorney Oeaeral Yaurlce Cheek to El?.R. D. Parker,
Who WE th41i Chi4r St&xwTi6Or Of the oil & Oa8 DiTiEiOR Of
the Railroad CoE&ii88ioA. with r4fUr4cO4 to th4 OOA8trUCt~OA Of
the mrgIAa1 wll statute, a6 It then read, the opl~io~ contalnsd
the following ltat&aant:
                                                                         ‘200



Bon. John E. Taylor, Feg4 5


         wit i6 my oplnlon that under the tcrzs of thla act
    the fiailroadCO0mlSSlOD 18 expraaslg denled the rl&t  to
    pea6 any order which curtail6 the praductlon of eny
    wglnnl   well below the &ergincrllimit6 ret out in the
     sot.
            .   .   .   .   .
         *Phi6 aot oonatltutso e deflnlte llaltation on the
    authority of the FUlroad Commlsafoa. lmer    ita teal4
                   oemot curtail the productlen or 4 pumping
    the Coma.lasiot~
    011 ~411 pr&uolng irox a 4.e;thof 2000 feet or 1468 below
    10 barrala psr day. It cannot ourtail the production of
    suoh e ~411 producing fron a horizon deeper then 2O@G feet
    and 1466 than 5500 feet below 2.0barrel4 per day, or l
    pumpLog oil 1x411produciw  from e horizon deeper then
    3500 feet below 40 berm16 per dey.
         *The faot that a acll is a pumping wall dour not wlth-
    draw iron the Cammlasion the powr to curtail its produotion
    to prevent waste tlllderthe 6trtutea 6owz to the lialta art
    forth. In other uerda, a pumplne 011 ~11 lo aubJeot to
    the rulea, rsgulatiors  md orders of the Zallroud Commiaaion
    just the same ea any other oil well in Texeo, l ubjeot to
    ;;&le~ttet1OI.l6fapoaed On the ~Owera OS the Cosroiaal~nbr
               The Comnla6lon may, to prevemt  waste, ourtall
    the prodictlon of auoh we116 down to the lfxito set forth
    in the aof, but it ney not ourtall their production below
    the limittrr."

          On nprll 1, 193S, tcmferrnot Opinlct Xo. 2916 of the
Attorney    C%oerel*sDipartmnt,     addressed  to the aallroad Cowala-
rion  ot T4184,  and written    by haai6tant  Attormpa  General Neal
Power8 and Xaurloa   Cheek, was laitued,4ontel.nlng144 Sollowing
stat404nt:
           Wnder the marg.lccltrelllcw (Acta, 1931, 42nd Leg.,
     p. 92, c-h.56 - Row Art.  6049b, R. 9.1, pumping ~4116 whloh
     pr&uoe Sro0 the torizot whlbh rxiats in the Eart Texas
     field  may not be ourtailed by a proration order of the
     Kellrocd Comzisslon to a dally ellowable of 1466 than
     forty berrela,  althoqh they asy be curtail44 to that  figure
     to prevsnt weate.*
         Subs4gusnt to the rtndelng  of the :oregolng opiniona,
the ~eglsleturs paaaed Kouae Bill Ea. 678, Aote, 4&d Iaeiala-
ture, RegztlarSeaalo~, Chapter 97, Faga 215, rhloh beoaam effeo-
tlvrcApril 27, 1933. Thfs atatute pslsndetl Ssotlon 1 or the
marginal well statute so ~a to read a8 tol~owa:
Eon. John E. Teylor, Teijs6


        'S4otloo 1. The tsra *&rglcel Lell' as used hdr8ln
    amma a p@plrrp;oil well capebl4, under rort4l unreatrleted
   operatingdonditlona, oxfproduolng such dally quactltlsa
   of oil es hareln ret out a6 would be demged, or result in
   e loss of produotioc ultl&ately reooverable, or cause the
   ?ren6t$W ebandocaent of ~4,     if its dally production
   w4r4 ertl?lolelly ourt4ll44. The followl~g deaoribad roll6
   ahall be deemed Werelnel Yi4116' 1Sithis Stats:
          *v(e) Any pumpl~g 011 well wlthln this State hevlng
    e deily oepaolty for ?roductlor.OS ten (10) barrels or lees,
    ayeraged ova: the prccadln~ thirty (30) eoc4aoutivs days,
    producing  fro5 a depth of two tizouaenb(E,OGO) feet or 1466:
         *t(b) any pumpln~ 011 we13 tithln tiilsStat.4h&vi=
    e daily oepeolty ror produotlon OS twenty (20) barrels or
    leas, eroregcd over the prcoedlng thirty (30) conaaoutlre
    dw*,   rothelng Sroa a horizon derp4r than two thousand
    (2,OCOP feet and less ln 44pth then four thousand (4,000)
    feet:
          “Q(c) xny pusiplnl:
                            011 well within this Set4 having
    a dally cepaolty for~productlon of twenty-fim (2s) barrel8
    or leas, orsra.gt%over the preoedlng thlrty (30) oonatoutirc
    daYa # roduolng from a horizon deeper than four thousand
    (C,OOOP feet ant! leas ln depth then 61x thourand (6,000)
    feet:

         m*(d) imy pumplug 011 ~011 within thl8 State harln&~
    dally oapeoity for produotlon of thirty (30) barrels or l&66,
    everegad Otsr th4 prscsdicg thirty (30) oon646utlYe day6
    produolng froi a horlton deeper than 6lr thoucand (S,OOO!
    feat end 1486 in depth then clght thousand (8,000) feet:
         ~'(4) my pumping 011 ~11 tithln this State having
    e dally oepeolty for pro%uotion of thirty-flte 38) barrels
    or leas, hrareged over tba proosding thirty (30I conwoutlre
    deya, producing rroz e horlron deeper than eight thousand
    (6,000)   feet."
         The ener&enoy oleus4 of liouse %I11 618. aupre, reed
aa rollowa:

         *SEC. 2. The feot that the present %s?inlt&on of the
    t4rm ‘~ekglnal X411* operates a6 BE lnipeCl04ntto the 6dnlhi6-
    tretlon of the conservation laws or the State of ~4x44 in 4a
    *wtable   dlatrl~utlbn of the allowable production in the
    Oil *141%* of tbla State oreater aa emergency and en impare-
    UT4 pub114 necssalty rrquuirlngthat the conetitational mls
    wu@h r4Wlr46 blllr to be reed OE t~eqhmir&~~~~~       be
Eon.    John H. mylar,   Fage 7



       ~u~ptn&ed, and such Rule 1s h e r eb
                                          lurponded
                                             y      and that thle
       ;i;c;~~mafreot rr0=  and after its pasragt, and it 16 80

         CR Ootober 9, 1933, Bonoruble tlaurloeCheek, xm.lstant
Attorney Contral, rrott   a latter oplAot to the Cmalttte on
Oil k Car Of the ~OUW Of RtRrtaentatlvtr of the Tesar Ltglrla-
ture. +lth refuenoe     to the marginal well law, the opinion
eontalned the following &atamentr

            "The mm&ml     well lag whloh llmita the powr ot the
       Comn~I~don  to ourtail the produotloa oi well6 below a
       oertain Us&t i@ aimply a llrzitatloa011the authority of
       the adaihl8trativt body to which has been entrusted   the
       duty ot oarrying lnta tZi6ot the oonmervatlon laws of thl8
       otatt with retortme   t3 011 findgas. It 113Amply a legln-
       latlvt dtolaration that, even  though mate Bight reeult, if
       all the Utll6 10 this t&ate are petitted to product at the
       llmits set by the nsrglnal wall'karc, that otverthtlese that
       rate or produotlon wiil not be unlawful  and operator8 OPII
       oonduot their opsrrtloar aooordlagly without fear o? lnter-
       tarenot tro?rthe Railroad Comineloa.
              e'Speclfioallyamwerlag your lnpulry, the Legislature
       ha8 the powar to fir the limits o: produotlon ot marginal
       wella at any point that It 6ees tit,    mince t& marginal well
       law la a limltatlon   not on the rlghtb or the operttor but
       on the powers of the Codralon.       This, of oourre, 18 not
       the aamt as naylng, assuming that there were QO marginal
       well lam, that an order of the Cosmleaior or;rtaUlw the
       produotlon of wells to a rldloulously low llmlt would be
       a valid   order. In that oa8e the order of the Cofmlralon
       would be unoonetltutioml aa deprivln&the operator of hi8
       property without due prooersor lay but the llmitr whioh
       are met on the authority of the Cmnlrsloa by the Legirla-
       ture la a law of this oheraoter ut 8oltly wlthla the
       discretion or the Iaglrlature and the courts will not
       &Intubb msh a law, however much they my rtrikt down an
       order ot the Comlrslon vhlch weaoonably       ourtalls the
       produotlon OS operatoro beyond the neotcmltitr of the
       prevention or w68te.w
          Eouso Bill 80. 9%&, 44th IBgislattuue,EegUlar SeWlon,
Chapter 96, Page 180, arfeotlvt hprU 16, 19%. oontalntd a
nmber or mendnentrr to the statutes     providing for the rtgula-
tioa Or the produotlon or 011 and gab by the Railroad Corsmisslon.
Thh statute   alao contained two txprerr   provlalons with reference
to the mrglnal well Statute.    Seotion   &, which wended Artiole
6014 of the Rovlaed Clvll Statutes, ooatained the following
provialont
    Bon. John E. Taylor, Fage 8


                  *RothIog La this 3aOtloa shall bQ coustrued to authorita
             llmltatlon o? prodcotlon 0r mirglnal wells, as such marginal
             wells arc,de?lntd by Statute, below the mount ilxea by
             stetuto for suoh wellrh*
             geotlon 18 or House till Ea. t88, supra, rbloh 1s now
    oontalnsd lo Verncn*s Annotated Texas Clrll Statutes as S~O-
    tlon 18 o? lirtlcle 6OCQt, oontalned the SollOxlr~&provisions:

                  ". . . and this Aot .shall not be oonstrutd to repeal
             or modlly Chaster 49, Aots o? the Forty-third Ltglslatura,
             &gular Sessloa knon: as the Q!argloal Xc11 Aot.'*
                  The rortgoiag statutas oontaia all O? the areandmnts
    and referwoes       to the Eargfaal Jell Statute ug to th6 present
     tima,     cantal686 Ln any ~egisiativa anaatElcot6.
\
/            Thwa hna been only one reiwehot to the marginal
    well statute in ar?yTexas case. such rtrertnot beLEg oontalned
    in the dsolslon of-the Court o? Civil Appeals at Au&in In the
    -Ease:o?:iT’idt Fatsr Associated     011 Cowaay v. iiallroadCommls-
     slon, l20 5. z~. (2a) 544       iw. a ii      doet not undertake
     taonstrue    the Marulnal*rell &a%~.“kotDt         to rater to
     *tha fact  that the ~glrlaturs Itetlr'has tken cogliizaaoe
      (sea hrt. 6040b, Vern~a*s    X. C. 5. aa amndcd) that a differso-
     tiatlon should be made betweon     mm$nal    wells and the more
     produotlro areas or d 11416. . ..*
                The  laarglnalwell statuta haa   also been   rtrtrred to
    b the ?tdercll     Courto In the Rowan k I?lchols oa6t.     In the
    oiialon in the Dimtrlot Court,       own
                                        i?     & e;lohol.e Gil Comwmy
    v. Railroad     Comalsaloa or Texas, Judge Eck xTlzrzi6       (28 P.
    SURP.      131,   136,        137)

                   ~Respondtnts, In at t??ort to extenuate the lntpuallty
             o? their order, suwat    the dlffloulty presented by the
             sisrglnalwell law. Artlole C049b,    Vernon*6 Ann. Cl+. St.
             TeZ. This d0t ralateis to pampfng nella and 60 tar as
             xast Tams 1s concerned torblds    the artltlolal curtaIlment
             ot produotlon below go barrelo a &as ii mioh rmluctloa
             mu16 manse damage to ~thtwell, or less o? ultlnhte recovery,
             or premature  sbandartaitot.
                  .   .   .   .    .
                  ”      The Statute orrers no sx~ust ror a rlat a0
             barrel~ail&anee to other wells rumIng op to 880 barrel6
             par hour.

                  ;I; it’<   soaoedtd that the Statute 1s valid (tioh
             has been seriously questioned) and that thesa strlotly
             marginal wells mumt be allowed 80 barrels a day Ir they
             oan maka it, still that  tor~lsh68 00 txoum for a6ntIsoatIbg
             the property  of som other producer better situated.
-5.    John 3. Taylor, Pago Q


      ru~psng vella of this variety might appear in a rleld
      to arch an extent as to rxbaunt the entire allowable,
      thereby leavine nothing Sor high potential flowing
      wells. l?o such absurd rarultwa8 ever intended. This
      StatUt8 ~a8 ObriOu8ly d88i@led t0 kWp tb,W &sell
      pwcre    fro5 belng all,@tad off, it being oontsmplated
      that  the bettw ml18 wuld b&we a muoh h&her lllo7eble.
      Jf, hOwaTer, thi8 atarginalm.h.&mummuat be oon8ldrred a8
      a oomponeot alemcnt of a proration ache&e, thereby ~a8o5-
      ably rodwlag th? allowable8 of other better well8, either
      the Statute or the scheme mwt   fall.*

         In Railroad Comia8105 or Texas v. Rowau & Hlohola
oil co., 107 H. Isid)70 imdge Fo8ter or the Ciroat co&art
of kppmla said, with &fsren&e to ths Earglnal Fell Statute:
              *The 45i wells referred to in the stipulation a8
      allowed to produoe all the7     can ma7 properly   be classed
      Se &%argintiWell8 under the tarSi t&fa Te~a8 8t?&Uta,
      tit. 6OlQb. VetnOn' Ann. ClV. Stat., which, inter aa,
      define8     a 5aPgLnti well as any p5plng well having 5 daily
      output of produotlon of 20 barrole or leas. The statute
      prohibits tha Railroad COa1&88iio5from restrlctini;the
      produotlon of a4 marginal well aa thereunder defined.
              . . . . .
              -. '. . ?lowing We118 produslng 80 barrels   of oil a
      dax et 1088 could not be ao58ibered RS aarglnal well8
      oorpiagdthln the mantletory terms     of the rtatute. The
      COti           18 uithout SUthoritr t0 80 Ola88 them.*
         x%th reference to the &h&al   well Statute, the Raihoad
COaE&8dO5 ha8 adopted it8 Rule PO. S under it8 general'pk-
ride Rule8, which read8 a8 follow8~
           =5. URGINAL WELL EXEXFTIO~.- Ro rule herein adopted
      8hall be eonatcuad a8 Impelring or In anpi8e abrogating
      what 18 knoan a8 the %ar&ial   tFel1l.ar,* end each well
      prcduolng 011 a&all be entitled to produos aithout restrlc-
      tlon the amount of 011 fixed br lan for it8 olaa8lfloation
      u-n ths baslr of depth."
          &wiring in mind tha ?or~&oing 8tStlltS8,an& the depart-
mental and judlolal oonstructionr rrhiohhaare been plaoed upon
the &argbal ml1 statuto, we 8hall prodead to a58wr rour
Q~e8tlona. IA doing 80, w dli, Or QOUICO, m&it 011lOpitiOA
8triOtlJ to a dirOU88iO5 Of the h@il QUE8tiO58 involved, 83.5c.
all ques loaa ~,polloy are out8lde oT mar prorinoe and rest
801e1y 7l tM&&$&.y.q~&sr  $lrcretlon of th8 Leagirlaturcl
                                                        and the
Railroad  COEUIi8aiOLi.
Eon. John E. Tcylor, Eagc 10


         FIRST. OUr 058WbCt0 YOU fit8t qWStiO5 18 t&t
15 our oplz    all of the Xarglnal Xbl.~~.Statute should be
oonatraed together clod that the laz&uage of the statute 18
5ot 80 ambigUOU8 81 to 1malldat;e it.
          Ir:COA8tnli5g Article 6049b, vc hare followed
certain ~11 rcoognlzed geooral prlnolples of stat&or)- con-
8traotlcn. Prinarlly, we have kept in aind the rule that oo
etatutc should be held to be invalid or lnoperatlvc beccusb
of ambiguity or fOS any Ot&r rba8on u&cc8 t&r@ 18 no
rbasOnabl8 oon8tructioD  which oan bb adopted wtioh would
make the 8tatutc valid bnd 8freotlvb; Sbb Yett v. Cook,
115 T&z. 203, ES1 S. Vi.0391 39 Tex. furls. 206     I5 CO58tlW-
ln(;a etatee, the intention o? the Legislbture*ib to be
arrived at by Vievl5g the act a8 a whole, rrolr caption to
bmcrg8noy  0leu8e.~ Spenra v. 3an Antmlo, 110 Ter. 628, 625;
223 S. 2. 166. Our ~Xprbme Court baa deolarad that, “It     I8
the lntectlon of the la* which 18 the law; and oooc &uly
asoertaincd, it should prbtil,    WC5  SgaiA8t thb 8trht  letter
of the lar,"                   , 110 Tax. SO, 214 S. X. 295, sod
that the oour                    8trlot grcmatlcal rule8 in
lnterrmctlnr,statutbc. when to do M would Ylolcte the evident
lbgi8ihtiVe iiLt85t."-Fopham V. Fatterson, 121 Tcr. 615,
51 S. X, (2d) 660.
         SeOttOE 6 of Article 10 of the Revised Civil &&t&c8
provide8 that, -35 al].intbrpretations, the court 8hbU look
dlllgently for the intention of the Legislature, keeping 15
view at all tlmca the old lav, the 8~11 end the remcdy.m
Our SuQrcfm Court has further 8aid that, WOnoc the laglrlatitc
intent is croertained the duty of the oourt is plain. To rcfucc
to enforce rtatutos %n accordaaoc with the true intent of the
Legislature 1s b5 inbrcasable breach of judicial duty, beoause
an unwarranted lnterfercnce with t&e axaralse of lawful, lagla-
Zatlro authority." Love v.Wilcox,ll9 Tex.256,276; 28 S.w.(2d)515.

         Bcari&g in mind the tOra~Ol5~ ocrdlnal r&i&.8of
statutory oomstruction, it is our opition that the la5gucgc
of Article 0049b, vhllc it is Cot perfeotly clear and unambigu-
OU@,'$~ tiuifiolentlyplain to oakc it oaclble to arrive at
thO~~i8l.attivb intent.  construing elP of the 8tGtUtetogether,
we thlllkthat it 18 reamnobly plain that the lntcntion of the
Lcglalature in p386i5fithe ~crglnal ml1 Statute wa8 to plaoe
definite llmlt8 upon the powers of the Bailroae C0tPsrL8d0~bo
1-t   the produotion of oil from ml18 15 the State O$ TeXb8.
cb Opinion as to thb spbOifi0  i&bb5l5gOf the St&d4   18 8bt
out in our c58wczsto yonr rencini5g qUe8tiOnE, 8tatbd below*
                                                                  206



x0& John E. Taylor, PWe   11


         s?xom* (a) Our anawr to the first subdltlslon OS
pur seco’~tiOn        18 that Section 2 ot Article 6049b, whan
construed together rlth the reaalnlrg  portions of tb  statute,
msns that.-the E811rOad Conutlssion18 prohibited by the Lagis-
lature from Curtailing the produotlon of oil frosithm wet116
o&ng   dthtn the Olas6itloations #t forth ln gection 1 of
the mUgirId Wll 6tfJtUt6. The leglslotlre rostrlction upon
th. purr   of the Railroad CbmzsisBiOn16 6t6t66 in Section Z
h ln, ways; rlrst, 66 a daolaratlon that it 16 waste to
curtail artlflclally tho production OS any aarglnal well, and
6ecOndr as an express prohlbltlon agalnSt any rule or ordor
of the Rallroad Conunission requiring restrfctlon of the
production from any marginal rqsll.
         (b) Our Bnemmr to tha second 6ubdiYisloo of your
second qwotion is that in our oplnlon th6 Comxlsslon does
not hare the pmuer to mutall the production Of well6 dseorlbed
~IJ6Ub66OtiO66 *a*, *bw, *O*, "d' and *On Of Section 1 0i
Art10ls b049b, even thowh the COd66lOn    should be of the
oplnlon that such ourtallment 16 neoe6sary to prevent want6
a6 prwided in other statute6 of tai6 State.
           ConslderlnE the leglslatlre hlstorp af the mrglrul
well 6tatute, and the cocstruotlon that   it has reosired since
it6 pssraga, it 18 rassoaably plain that the intention bf
the I.egislatureWA6 to designste certain classSs Of 011 w6116
and to provide   that the Eallroad Ccmnl66lon should have no
gowr to restrict the production of 011 from such wells. The
speoifio oonsldsrntions tbratimpel a6 to the conoluslons
6t6t6d abor6 6r6 a6 fOllOwSa
         (1) Thhe~1aIIgUageOt the StEtUts lt68ii iDdiO6te6
that the Legislature intended to rtrrtrictthe ?3allroadCommls-
61On by removl~ troa its jUd6diOtiOn ttS p0w.r t0 lhit
the production iron aarglnal *8116.   The OaptiOn Of ths
orlglnal marginal rell otatute, Senate Bill X0. 537, Acts,
4&d Legislature, Regular Seoslon,   Chapter 56, Page SE,
6tattS that It 16 *An Act to define marginal a~lls; deolarlng
it to oozstltute waste to artlflclally restrict the normal
production thsretroa; dlreotlm that no rule or order of the
Railroad Comissioa or other constituted legal authority Shall
kmtsred    raqulrlm the r6strl6tlOD Of the &'rodUQtloDfrom
any suu~inal ~11. . ."
HOn. John E. Taylor, Page lf!



            S4~ti0D 1 or said aot then prooeeas to aerin0 th9
tezm %uxrglnsl ~e116" by stating three dlfterent speolflo
olas6lrlcatlon6. %CtlOn 2 OO!it6in6the 6pCO1fiC prohlbi-
tiOD6 6g6iD6t the restrlotlon of tha proauotl06 from &argi-
Dd mu6 br the R&llrOSt COZOLi6niOD,           which hare b44a
heninb4ror0 84t forth.           notion 4 Of the aat rCOlt66 that
a nlmrgenoy eristb bSSS*ae O? %h4 Snot that th4re 16 no
hw   defining   a *Mrgindl       W611’ and son8 which protects
the artlfidul curtalksnt of the produotlon Of~#aLl pumplog
W116.”      The68 portions of the t;arglnul Gel1 Statutes      can
oaly paint to on4 16t4ntlOn, that la, an lntentlo~ td prohibit
any ourtallmant by the Railroad C~SE~OD            of the prOQuctlo6
Of 011 frOa EiEir&bd       -116.

         See 1 Summers, "The La?:cf 011 s.nd Gas” (Permanent
sdltlon) a* 96, k&era, Cltiw AFticle 8049b, the leame&
author says, =The UbtiZi.Ss&OC
                             10 4Xpre66ly denied the power
to lblt or prarate.#muiuotlor of *marginal.wells.*'
          The only lanyage lr thr!statute wNch might lead
to a different c0L6tmiotlon in the language aontalned in 8eotlon I,
which refer6 to a marginal ~011 cu belnc a pumping oil uell 6uoh
‘66  would be damaged, or maul 5 ln 8 loas or the production
ultimately recoverable, or cause the presature abandonment of
64m6,  if its dally yroductlon were artlfiolally curtal%ed.w
          Sirellar&&&age    16   ilsc oonta~med 'ia Sootion 4, whrra
the Lsgl6latum 6608 that 62 l5er g e nQy
                                       rxlsts beoaun of the
fact that there is no lhw d4flning a m6r&inal wall and @o&a
whlohIplev4nts ths artlflclal ourtallment of the produotlon
of 61~11 punipl~ ~4110, Vhc nrtlil~lal restriction of *oh
would OCLULIC
            their dluge,  a taller  ultf.mate rcoorery of 011
th4rerrom end their pr4faaturcabandon5ant. . . ."
          It ha6 bsea arb@ad that by the language quoted the
Iagislature intended tQ~ray that ths Railroad Co!mlssiOn should
be prohibited from 1lstUlng th%      production of Mrglnal ~4116
only where suck rsstrlotlon of their produotlon would 04~66
wa6t4, and thrctlf ths Railroad Comi6SlOn should find that
In reot waste tould not   be uaused by euoh restrlotlon ef produc-
tion, then the Railroad CO~~~S~OD oould llmlt the ProduetiOn
from such S!bllS. tiichconstruotloaz     was apparettls adopted by
Judge k!cNllar! in ROWIT,8 Elohola 011 Co. Y. Ballroad Coamisalo~.
26 F. SUFP. 131, 1%     but wSS Dot f I.1     C by Judge FO6t4r  in
Ballroad Comml~~sion 4. Rowan (i 6ichk6°%l      CO-, 107 F.(Zd) 90, 92.
Iion. John 2. Taylor, Pace 13


          p;ebelleve however that 8uoh oon8truotloh ia ontumble.
In the first  place, lt dlrragar48 tha plainly exme8sed inten-
Moo or the bglolature      that   the purpore of the statute la to
prohlblt the restriotlon  or the produotlon    or marginal well&
In the 8eeond plaoe, luoh eon8truotlon WOtid IEakethe &%rgllWd
i?ellStatute praotfoally mo4nlnglo88. Eren li there rers no
marginal well 8tatuto, tho R4llroad Comml88ion olrarly would
h4ve no IawfUl 4uthorlty to rrstrlot     the prodnotion from marginal
~ell8, or from My OthOr ~e118, Whom 8Uoh re8trlOtiOn rotid
Oau8e w8tO Or would 04U80 &18~@8 t0 8uOh well8 Or rO8Ult      in
tha 1088 or produotlon ultimatelyroooter8blo      or In the prana-
tulv abaabonsieat Of 8uOh rS118. The R8ilrOad CormPi881On18
only given power to limit produotloa where 8uoh llmitotlon
18 neoe844ry to pretent  ra8te, aAd 0r oourle it uould have no
power to onaot a lldtatlon rhloh would hare sxaotly the
oppo8lte result. The evident lntootloa or tb8 Legl8lature m4s
to nlaka 4 lagl8latlYe detlllltlon   or what would oon8Jtltute
"ka8klm in oertsln 8ltUdOn8       fml thereby to place a new restrio-
tlon upon the power4 oi the R4llroad Cor~mieslon,not elsewhere
found in the 8tatuteo. such intention oould not be glren errect
Pnte88 the 8tatuto is oon8trued tq bo 4 positive prohlbltion
agalrut the ourtallmentoi the produotlon of narglnal rello.
             18) w think   th4t it 18 l8peelally 8igBiriO4ZLtthat
atter     the enaotment or the orlgln41 414rglnalwell etatuto, the
L8glrlaturo     ha8 deilnltely rtated la rour ssp4rate 8tatutorr
prorlsiono, whloh hare been quoted above, that the power8 ot
the Eallroad Comml88lon.to llmlt produotlon of 011 8hould not
extend to the ourtrilment 0r productiontram mirgin41 -118.
fn raot, it appear8 th4t l4oh time, aStar the pa88agr or tho
original Eargina Tie11Statute, that the bgi814tUre p88ed a
new 8tatUtO     cronierrlngbroad power8 on the Railroad Comm.i88lon,
tba ~@18lE&lre WE8 OI3?ON t0 Edte 8peOifiC prOVi8iOll8 4&n8t
an7 eon8truotlon which ~01116#$ve the Railroad Commirelon
authority to cut down the produotlon fron marginal     ~0118.  We
oannot bollevo that the tigl814turO soti& hare 8honn thl8
8olloitubs for the Uarglnal Ml1 Statnto had lt latended that
8uoh 8tatute would not be a dbfinlte and ponltlvellElt4tlOn
upon the power8 of the Railroad Commisolon, not oontaineb in
other atatute8.

         8ae 1 Suuuaer8,*The l.4~ OS 011 and G48),* (Permarwit
?XltlOn) m. 96, note 66, where it lo 8ald,   Qmlal   Or th0
oomml8don*8 authority to 1Wt     and prorate produotlon or
8wh (marginal) uellr 18 rtated'in artiolea 6014 and 60199,
8- 16.m ~8 we bar8 prrrlourlf pointed out, 8uch dsnlal 1S
al80 round in Article 60498, 8. l@.
En.   John E. Taylcr , Page 14


              (3)   The construction    cf Article     6C49b by the Attcrney
General’s     Department has consistently        been that this statute
was a pcsitive      limitation   upon the powers of the Railroad
Commission,       The relevant portions      of the former cpinions       of
this Department which have considered the question have been
quoted above and need not be repeated here.              These former
cpinions contain clear and definite           statements of the inter-
pretaticn     which is adopted in this opinion.           Such consistent
departmental interpretation        is in itself     highly persuasive.
Federal Crude Oil Company v. Yount-iee            Oil Cornan      122 Tex. 21,
52 3. b. (2d) 56; Mocrman v. Terre11             lO~~?‘i&         202 S W
727.     In  addition   to  the constructio:     of this   stat&e   in ihe’
opinions of the littcrney General, we again refer to Rule No. 3
cf the State ;;ide Rules adopted by the Railroad Co .mission,
which specifically       provides that no rule adopted by the Commis-
sion shall be construed as abrogating the Marginal Bell Law
and that “each well producing oil shall be entitled               to produce
without restriction        the amount of oil fixed by law for its
classification      upon the basis of depth.”
              THED. Our answer to your third question is that
it is our man           that the Legislature      had the power to limit
the jurisdiction      of the Railroad Cc.mnission by rohibitin            it
from curtailing      the prcduc+ion from margin& weY1s.           WhetI?er
or not the legislative        definition     of %aste” contained in
this statute conforms to the
               the s atute     s a l~~~~t~o”ni~~~‘F~l~o~~~~‘~~          ,tk
i%X?~Ed”&omm~ssEon, an& not a regulation             of private rights.
The Railroad Commission has only such authority over the prcduc-
ticn of oil as is specifically           vested in it by the Legislature.
Article   16, Section 59a of the Constitution           of Texls is merely
a general declaration        of policy with reference      to the conserva-
tion of the natural resources           of the State, and a direction       that
 “the Legislature      shall paas    all  such  laws as  may be  appropriate
 thereto .” The question of what laws shall be “appropriate”
 rests exclusively      within the discretion      of the Legislature.
\ihat laws, if any, shall be passed regulating            the production
 of oil, and what powers, if any, shall be vested in any adminis-
 trative   agencies,    are questions which the Legislature        alone
 can decide.     The Railroad Co:snission cannot exercise         any newer
 unless such power has been specifically           delegated to it-by the
 Legislature.     In the case of Danciger Gil PCRefining Co. v.
 Railroad Commission, 49 S. lrc. (2d) 837, 841, the court said:
Hon. John L. Taylcr,      ?age 15


            “;.e recognize    the rule th::t, in the regulaticn     and
      contrcl of pri-r.ite rights     -ni ?rn:;erties nf individu:lc
      by ad.ainistrati-le   agencies of the strte, the interests        of
      the individual,     so far 3s consondnt v:ith The public welfare,
      should be jealcusly      guarded and protected;   and n; authority
      not clearly    delegated   to such agency by tne Legislature,
      or nece; warily implied from that expressly delegat.ed,         should
      be sustained .I’
           jee also Co:amercial Standard Inszsnce Co. -I. 3oard of
Insurance Ccmmissioners,  34 3. ;;. (idj 343; &Ate v. Rnbisnn
50 8. it. (kd) 292.

            Since ,;rticle 6049b is a restriction on the pcwer cf
the hailrotid Co:dmission to act, there is nc 5.ueotir-n but ::jhat
the Legislature   has the power to maze such restriction.
             FoUl=iTfi. Our answer tc ycur fourth question is that
the kiarginal !Leli A-tute         prchibits    the Railroar? Co.rl:ission
from restricting       the production      cf oil frc.a v:eils coming within
the classification        set forth in the statute,       ccc! that such
prohibiticn     is not dependent u$on the findings of the Railroad
Commission as to whether or net such restriction                -Ejould cause
VJaSte cr would damage or cause the aremature abandonment of
such wells.      The Legislature       has simply taken away frcm the
Rzilroad    Co;aissicn     dny ?cwer to curtail       the lroducticn     of
these wells,      and whether or not such curtailment would cause
their premature abandonment in f-:ct is wholly kmmaterial.                   As
we have previously        st,ted,   the Riilro&      Cc?mis;icn    can exercise
only such powers as xe specifically              delegated tc it by the
Legislature   ,   and  in  this   instance,   the  Lz+islsture     has specifi-
 cally withheld this Sov:er Prcm the R.:ilraid Ccmmissicn.

            FIFTH. Our answer to ycur fifth questicn is that in
our opinion Article      6C49b is not inv;ilid for acy reason.           You
dc not mention any specific       constitutional      objections,    except
the possible   a,nbipity    cf the statute,      ind this has been dis-
cussed under our answer to ycur first          question.      The caption
of the statute    tipjears to be sufficient~,      .:r.d it is .:;ell settled
that the Lecislature      has the t%‘Ver under the Cznstituticn          to
withhold from the Co.&nissicn Any ;owers          L;iiich  it deems   proper
to withhold.     See iknciger    nil k Refinin:      Cc. :‘. >ailroad
Commissicn, 49 5. ;I. (2d) 837; brown v. Iiu:ble Gil .k Refining              Co.,
126 Tex. 296, 83 3, ‘A. (,d) 935, 87 S. -,, (2d) Ud3.
            SItEI.   Our answer to ycur sixth question            is that the
~findings of the Railroad    Ccmcnission of Texas oi’ facts          which
 would bring a well within any of the classific-tions               cf a
 marginal well are presumptively     valid; but thAt they           are net
 conclusive  and finally  binding upon the courts, and            can be
Hon. John R. Taylor,       Iare   16


attacked by a proper apye?l to the cou.rt?, ‘::.:ere t?ey will be
sustained    unles; suck findin-      are foun,: bv t’ e court3 to be
1NithOUt  foundaticrl in 3ubst::ntial    evidence;      :.rticle    6019c,
Revized Civil Xatute;;      Gulf L-n3 CO. ---- v. Ttl.:rtiafininu---       C,-
                                                                           a”. ,
171 ;. -:. (2) 73.
              .%w~TT?  . .:e cannot an3 Ier yol!r seventh clle.it.ion
categcrica=ceRt              to say that tke :‘ar~ir.al Yell Xetute
itself     doe3 not prohibit     the curtailment         by crders of the
Railroad Comzi3 Jion of the producticn                of oil fro;,l Ilo-:rino
-Nell 5 or fro-7 Rum~in~ :ell.i having treater dlily caTacitie3
than those 3recified        in ;ection       1 of the ::ar:J.nal      ‘cl1
jt:~;tute.    It is clear that the ::arr,inal “!ell Xatute doe;:
not relate to flo:viny, :lell.j.        yurthermore,        x.de:r t\e 1033
amendment to the I:arginal :lell .;tatute,              7:. 9. To. 2?2, Act3,
43rd Le,i;lature,       Reqlar     k:;ion,       C’T.-gi.terC?, la-e 215, the
definition      of “mar$nal ‘.vell~        i 3 limited tc Rumrinq :vell;
 V’c;l:abls, under normal unrestricted             operatin.:. condition;,     of
producing such daily cuantitie3              of oil.’ a3 are therein ;peci-
fied.      In rub-section2     “a*’ throqh       .‘eir of .Zection 1, the
 definition     is limited to pumping oil well; having ‘a daily
 capacity    for production,’ of a certain nu.;ber of barrel3
 “or ie;;,”     depending on the depth of the -.vell.             Tl,ls 1aquag.e
manifest;      an intention    to define a3 zzarp,inal v~ell~ only thoae
‘Nhich have a maximara daily capacity              of not in excess of the
 amount3 3tated, and lumping ?dell; w.?ic:; kve rreater capacities
 do not come within t!:e definiticn            of marginal yrell;.         pi;
 interpretation      i3 the 3ame a3 that Flsced on tte .meaninq of
 the term, “marginal :vell.” by bcth the X3trict                  Court and the
 Circuit    Court of A;;ealj-in       the ---A_
                                             Rc+ran 9 ?ichcls      case.    2E F.
 .Zurp. 131; 107 F. (Ld) 70.
            Yhether the Railroad       Cc:.::.i;jioz   in a proration     order
can fix the daily allovable        of any puqing cr flo::ving well
having a potential     capacity    greater than that of a marginal
well, below! the amount allo-red for a marsins ::ell of Similar
depth, will depend uron all of the relevant feet;                 in connection
with such order and it; ar;lication.               It .,cy be that there will
be a jztification       in the fact3 for 3ettinc the allo-.vable for
strictly   marginal -Jell; at a hipher fieure t%n the allo!vable
a;JiTned to pumpin? or florins         well; havin? 2 yc:tentir 1 capacity
Vreater than tte .?arrinal 9el.13.         A reasonshle cla i;if ication
i; permitted,     and it ha,: been held that the facts .may justify
the granting of a preference         to rar.Tinal Tvell:.        Xnciger   Oil
& Refining Co. v. Smith, 4 7”. ;u,.. . 236.             II: renersl,   we believe
that the Co.A.is;ion ‘vould be per.nittcd to cut the allo:vable                of
other -.;ells belo-r the allO?Jable     az~3irned to 3trictly         marginal
-Nell;, provided such action TNould not result in either physical
waste of oil or ga;, or in the confi;catioc                of the ;roperty     of
.
    !Ion.   Jokn 3:. ‘Taylor,    i’nye 17


    other owner;.         Ro:Javer , any claJ3ificaticn          .:cu13 have to ha.Je
    a reasonable       factual b :zis, end the Co:,-:i ;,icn zould not arbit-
    rarily    favor one cla;3 as a-ain;t           other;.       7!.c.-.-.;on v. Ccnsol-
    idated Gas     ‘
                   ,‘tili:les     Cir!.orLtion,    X::   T’. ; .  55.      Xr ther:.,ore ,
    under the decisions         in the ?ederal. Cc:;2t;,         t;le relative      pro-
    ducinc ca;acities         of Jell; .rrithin the ;ame pocl or reservoir
    constitute     a very i.mrort.-nt factor thnz must be considered                    in
    promul~atinr, any proration           order, and there ~0~15 have to be
    a rational     justification.       in the evidence befcre the Commit-
    Jion would be sustained in. an order :vhi.ch reduced floAne; *vella
    or strona cumcinn wells belo:.? the riarcinal allzvnble.                      :ee
    FeoS.lels-F;)tr~le&        Ircducers,     Inc. v. ;terlino,           60 3. (Ed) 1041;
    E     1 ‘S Fetrcleum Producers            Inc. v. Smith,- 1 ?. 5~3.. 361;
    JV~~,O~Fetroleum Cor&oration’v . Railroad Co.:mis ;ion, 3 -. %pp.
    633; PLwhancieer                                                                     Oil
    R- Refinzn:: Co. v. ;mith, 1 F. XIr.               236; :*scI illian       v. ?zilroa?i
    Commiaaioni511”.40C;                    Rc.:an - ?ichok        Gil Co, v. RAlroad
    Co::i-izion,     2& 7. jut. . 131; Railroarl Com:io;ion                 v. XC’-Xii&
    ;JicholaQii      Co., lC7’k.       (2d) 70.
               ZIGR’F!. 1.1 your eighth -ue;tion      yor asked fcr a
    statement byof        the .zeaninn. of the I’arTinal ‘lell    :~:.tritc.
    3e have already   stated our vie73 penerally,      and -::e s~:;~arize
    them as follca3:
                 Article    6049b defi,nes the :.eaninr cf the term WarEin-
    al well,” accordin% to the depth of the -rell and the naximum
    yroducin.: capacity of the -dell under normal unrestricted              orera-
    tine conditions.        T-e t=r:. “marfinal well:’ 1~ r=jtricted        to
    FuapinR, vrel13 ) .and does not aF- ly to flo%nr: .*Jell3. T% tern
    “;,zrtinal   ;zell” doe; r,cf include all lumpin* ‘sells,          but only
    those wells whose .maximuil produci.nq csracitie;            under normal
    unrestricted      orerating  conditicns      do not exceed the amounts
    set forth in subsections         :lar t’zcu.-2. ,Ie” of 3cctio=. 1. If a
    l~V~;in=, well has a maximum producing capacity in excess of the
    amount set f !zrth in j,ctic;:       1, then such ::ell i; not a nar-
    ginal well *:rlthin the definition          of the statute,    and it3 ;rc-
    ductioc    can be curtailed      by the R.:llrcrd    Cc:mi;;i9n,    FroVidin:
    the Rzilrcad      Coi&;jion    finds that such curtailm&nt is reason-
    ably necessary . A3 tc *;vells YJhiChccme :‘sithin the definition
    of a marginal well, the Railroad Co;,i~L-:sicn i; zvholly .Jithcut
    pager to limit the production           of oil frcn 39c!1 :;‘ells.
                                                                             .
Hon. John C. Taylor,      Page 18


             NI:JTH. Our answer to your ninth ruestion,           which is
conta .ined iii-j&r    supplemental relusst     dated January 15;
19LO. is that the Railroad       Commission, depending; upon the
rkievant facts,      may have the power to curtail       artificially
the production      of a pumping well havin; a producing capacity
of more than k:enty barrels per day and producing from
horizons found at a depth between 2000 and 4000 feet,                 below
20 barrels per day.        Under the construction     of the law which
we have adopted, a well producing fro.m this depth, and having
a maximum producing capacity of zore than twenty barrels per
day, would not be strictly       a marginal well, and the Commission
is therefore     not prohibited    from curtailing    its prOdUCtiOn,
provided such curtailment       is reasonably necessar'y under the
facts.     Of course,   if the facts were such as to show that
such curtaiL!ent      would cause waste or would cause confiscation,
the Commission would be without power so to curtail               the
production    from such a well.       A3 we'have already stated in
our an3wer to your seventh question,         the relative      producing
capacities     of wells in the same field are an important factor
that must be considered       in any proration     order, and a prora-
tion order Siving a strong pumping well a lower allowable                  than
a marginal well would not be sustained unless it had a reason-
able justification       in the relevant facts.

                                                   Yours very     truly
                                            ATTOREY GEKERALOF TYXAS

                                            By     (Simed)     James P. Hart
                                                              James P. IIart
                                                                  Assistant
JPH:AKM
APPROVEDJAN. 17,       1940
(Signed) Gerald C. Mann
ATTORNEYGDJERALOF TX&S


This opinion     considered    and approved      in limited    conference.